Citation Nr: 0002333	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-40 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 decision of the Department of 
Veterans Affairs Regional Office (RO) in New York, New York, 
which denied the veteran's claim of entitlement to an 
increased (compensable) rating for his service-connected 
residuals of internal derangement of the right knee (right 
knee disability).  The veteran timely appealed this 
determination to the Board.

In September 1996, a Member of the Board conducted a hearing 
in this case that was held at the RO (Travel Board hearing).  
The claims file was then transferred to the Board.  In 
November 1996, the Board remanded the matter for additional 
development pursuant to a remand signed by the Board Member 
who conducted that hearing.  In July 1999, the Board informed 
the veteran that the Member who conducted the hearing was no 
longer employed by the Board, and indicated that he was 
entitled to another hearing.  The following month, the 
veteran indicated that he wished to appear at another Board 
hearing conducted by a traveling Member of the Board at the 
local VA office.  As a result, in September 1999, the Board 
remanded this case to schedule the veteran for such a 
hearing.  Thereafter, in a statement received later that same 
month, the veteran indicated that he no longer wanted such a 
hearing.  The veteran's hearing request is thus deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (1999).  Accordingly, 
the Board will proceed with the consideration of the issue on 
appeal on the basis of the current record.

In addition, in April 1999, the RO increased the evaluation 
of the veteran's right knee disability to 10 percent, 
effective April 9, 1992.  However, inasmuch as a higher 
evaluation is potentially available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the veteran's claim for an increased rating 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Indeed, in written argument dated in June 1999, the veteran 
affirmatively asserted entitlement to a higher evaluation.  
As such, the case has been returned to the Board for further 
appellate consideration.


REMAND

The Board has carefully reviewed the claims file and finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

During the veteran's September 1996 hearing, he testified 
that he was receiving treatment for his right knee disability 
at the Brooklyn, New York, VA Medical Center (VAMC).  
Thereafter, when examined by VA in March 1999, the veteran 
reported his right knee disability was manifested by, among 
other things, instability and subluxation.  In addition, the 
examiner, who indicated that he had reviewed the claims 
folder prior to the preparation of a separate January 1999 
outpatient treatment report, indicated that the veteran 
continued to receive treatment for the disability at that 
Brooklyn VA medical facility.  That examiner diagnosed mild 
degenerative arthritis of the right knee.  

The Board notes, initially, that despite evidence of ongoing 
VA medical treatment, VA outpatient treatment records dated 
subsequent to December 1996, have not been associated with 
the claims folder.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  This is especially significant in this case 
because, although subluxation or lateral instability was not 
objectively noted during the March 1999 VA examination, those 
outstanding treatment record might contain findings 
reflecting findings or complaints of instability and/or 
subluxation.  

Additionally, the Board notes that in light of the March 1999 
diagnosis of degenerative arthritis affecting the right knee, 
and the veteran's complaints, on remand, the RO should 
consider whether separate evaluations for arthritis 
(manifested by limited and/or painful motion) and instability 
are warranted.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).  Prior to such adjudication, however, the RO should 
obtain further medical opinion as to whether the veteran, in 
fact, suffers from instability and/or subluxation, and 
whether his degenerative arthritis in the right knee is a 
residual of the internal derangement for which he is service-
connected.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of from 
the Brooklyn, New York, VAMC, dated since 
December 1996, and from any other 
facility or source identified by the 
veteran.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the physician who prepared the March 1999 
VA examination report review the claims 
folder and provide a further opinion 
regarding the current nature and extent 
of the residuals of internal derangement 
of the right knee.  The examiner should 
specifically indicate whether the 
disability is manifested by the right 
knee degenerative arthritis diagnosed in 
March 1999, and whether it is at least as 
likely as not that the disability is 
producted of instability and/or 
subluxation of the right knee.  If so, 
the physician should indicate the 
frequency and extent of such symptoms.  
If the physician is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

If the physician who prepared the March 
1999 VA medical report is not available, 
or is unable to provide the requested 
information, the RO should schedule the 
veteran for another VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
knee.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  In 
the report, the physician must also 
indicate whether the veteran has 
arthritis as well as instability and/or 
subluxation as residuals of his internal 
derangement of the right knee.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased rating for 
his right knee disability on the basis of 
all pertinent evidence of record and 
legal authority.  The decision should 
specifically include discussion of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(pertaining to consideration of 
functional loss due to pain and other 
factors), as well as VAOPGCPREC 23-97 
(1997), and VAOPGCPREC 9-98 (1998) 
(governing assignment of separate 
evaluations for arthritis and 
instability).  The RO should provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to submit written 
or other argument in response thereto 
before his case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


